Citation Nr: 0710190	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-17 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
injury, status post knee replacement, currently evaluated as 
60 percent disabling. 

2.  Entitlement to an effective date earlier than June 7, 
2004, for the award of a 60 percent disability evaluation for 
residuals of a left knee injury, status post joint 
replacement. 

3.  Entitlement to an effective date earlier than June 7, 
2004, for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

Although the veteran had previously been represented, his 
representative withdrew from representation.  Although VA 
provided the veteran with information regarding selection of 
new representation, the veteran has not elected new 
representation and is currently unrepresented.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran's left knee status post total knee 
replacement residuals are manifested by severe weakness and 
pain; he is not a candidate for implantation of a prosthesis.

3.  There is no factually ascertainable evidence 
demonstrating that an increased rating for a left knee 
disability, status post knee replacement was warranted prior 
to June 7, 2004.

4.  Effective June 7, 2004, the veteran met the schedular 
criteria for consideration of a TDIU under 38 C.F.R. § 
4.16(a).

5.  It is not factually ascertainable that prior to June 7, 
2004 the veteran's service-connected disability precluded him 
from engaging in substantially gainful employment.

CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 60 percent 
for left knee injury, status post knee replacement have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.68, 3.321(b), 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5055, 5161 (2006).

2.  The criteria for an effective date earlier than June 7, 
2004, for the award of a 60 percent rating for a left knee 
disability, status post knee replacement have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2006).

3.  The criteria for the assignment an effective date prior 
to June 7, 2004, for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that the 
veteran was provided with information regarding VCAA in 
September 2004. 

The veteran has been adequately notified of the information 
and evidence needed to substantiate his claims.  His service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in March 
2006.  

Increased Rating - Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The veteran underwent a left knee joint replacement in March 
1991.  A 100 percent evaluation was assigned through May 31, 
2002, with a 30 percent evaluation assigned thereafter.  The 
present appeal derives from a claim for increased rating 
received on June 7, 2004.  
VA treatment records through September 2004 record complaints 
and treatment for multiple non service connected disorders.  
VA outpatient treatment records for the year period prior to 
receipt of the claim do not provide clinical findings 
concerning the service connected left knee with sufficient 
detail to demonstrate a worsening condition or even to 
facilitate a rating determination. 

Private medical records dating from June 28, 2004 report that 
the polyethylene spacer in the veteran's left knee 
replacement had failed.  Private treatment records dating 
from November 2004 reflect a complete absence of the spacer.  
He was not a surgical candidate for replacement due to his 
age.  

The veteran underwent a fee-basis VA orthopedic examination 
in October 2004.  The veteran was 77 years of age.  The 
veteran complained that his service connected left knee was 
more painful than the right knee.  The examiner noted the 
veteran's history of a stroke and mild hemiparesis on the 
left, as well as a history of left knee replacement in 1991.  
On objective examination, a 17 1/2 centimeter scar was noted 
on the left knee with no tenderness, ulceration, adherence, 
underlying tissue loss, disfigurement, abnormal texture, 
keloid formation, hypopigmentation or hyperpigmentation.  His 
gait was abnormal and the weakness in the left upper 
extremity and lower extremity was attributed to his prior 
stroke, which also caused instability in his knees.  He 
demonstrated negative drawer and McMurray testing.  There was 
no recurrent subluxation, locking or joint effusion. 
Bilateral retropatellar crepitation was noted.  The left knee 
could not be extended to 0 degrees from 35 degrees but could 
be flexed to 110 degrees.  There was no pain, fatigue, 
weakness or lack of endurance.  X-rays films were interpreted 
to illustrate status post total left knee replacement with 
hardware in excellent position and well seated; otherwise 
negative left knee.  

A January 2005 statement from a VA physician was to the 
effect that the veteran suffered from advanced degenerative 
arthritis of both knees and has had both replaced.  Both 
prostheses had deteriorated and the left one was loose.  His 
age and comorbid conditions preclude redoing them.  He was 
totally disabled due to his knee condition and was 
unemployable.

The veteran's service connected left knee injury, status post 
joint replacement is evaluated according to the following 
criteria: 

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
10
0

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2006) 

Medical evidence prior to June 7, 2004 does not reflect a 
factually ascertainable basis for an increased rating.  
Furthermore, a rating in excess of 60 percent is not 
available under Diagnostic Code 5055, as the veteran is not, 
according to his private physician, a surgical candidate due 
to his advanced age, and has not had prosthesis replacement 
in the past year.   He is in receipt of the highest rating 
ascertainable under the regulations addressing knee 
impairment.  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. §§ 4.68 (2006).  The current 60 percent 
rating would apply if there was an amputation of the thigh, 
above the knee, at the middle or lower third.  38 C.F.R. Part 
4, Diagnostic Code 5162.  The evidence establishes that the 
veteran has been granted the maximum benefit available, 
subject to the amputation rule.  A higher rating can not be 
awarded.

Earlier Effective Date

In this case, in a February 1998 decision the RO continued a 
30 percent evaluation for the veteran's service connected 
left knee injury, status post joint replacement.  The veteran 
was notified of the decision but did not appeal.  VA 
regulations provide that unappealed decisions are final and 
are not subject to subsequent review except upon motion for 
reconsideration or clear and unmistakable error.  As the 
veteran has not submitted a motion claiming clear and 
unmistakable error, the RO decision is final as to the 
evidence then of record.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of a claim, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

In this case, the record demonstrates receipt of a claim for 
increased rating on June 7, 2004.  There is no evidence of 
any earlier unadjudicated increased rating claim nor any 
factually ascertainable evidence demonstrating that an 
increased rating was warranted for the service-connected left 
knee in the year prior to VA's receipt of the veteran's claim 
in June 2004.  Therefore, the Board finds entitlement to an 
effective date earlier than June 7 2004, for an increased 
rating or the award of a 60 percent rating for the service 
connected left knee must be denied.

The claim for TDIU was first received on June 7, 2004.  A 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2006).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2006).

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to June 7, 2004 is not warranted. 

In this regard, at the time the veteran's claim for TDIU was 
received in June 2004, his only service-connected 
disabilities were a left knee disability, then rated as 30 
percent disabling, and residuals of facial burns, rated 0 
(zero) percent.  As such, he did not meet the schedular 
criteria for consideration of a TDIU pursuant to 38 C.F.R. § 
4.16(a).  In addition, for the year prior to June 2004, based 
on the evidence of record, it is not factually ascertainable 
that the service-connected disabilities underwent an increase 
in severity or that he was unable to secure or follow a 
substantially gainful occupation due solely to the service-
connected disabilities.

Although there is evidence that the veteran was unemployed 
for some years prior to the TDIU claim, his unemployment was 
due to his age and multiple physical problems as detailed 
above, the vast majority of which are not service-connected 
disabilities.

A rating action in May 2005 awarded a 60 percent rating for 
the service connected left knee.  The veteran was found to 
have met the schedular criteria for consideration of a TDIU 
pursuant to 4.16(a) at that time.  There is no evidence of 
any unadjudicated earlier increased rating claims prior to 
the June 7, 2004 claim nor any factually ascertainable 
evidence demonstrating that an increased rating was warranted 
for the service-connected left knee in the year prior to VA's 
receipt of the veteran's claim on June 7, 2004.  

In fact, the RO appears to have awarded TDIU benefits 
effective from June 7, 2004 based on the private medical 
opinion dated in January 2005, which provided that the 
veteran was considered to be unemployable because of the 
combined effect of his service connected left knee disability 
together with that of his non service connected right knee 
disability.  

The record lacks evidence that the veteran is unemployable as 
a result of his service-connected disabilities without regard 
to his age and non service connected disabilities. 


ORDER

Entitlement to increased evaluation for left knee injury, 
status post knee replacement is denied. 

Entitlement to an effective date earlier than June 7, 2004, 
for the award of a higher rating for a left knee injury, 
status post knee replacement is denied.

Entitlement to an effective date earlier than June 7, 2004, 
for the award of TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


